Case 2:20-cr-00247-MRH Document 3. Filed 09/15/20 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA SEP 75.2020

UNITED STATES OF AMERICA

) CLERK U.S. DISTRICT COURT
J . AEST. DIST. OF PENNSYLVANIA —
Vv. ) Criminal No. lo Lf .
) (48 U.S.C § 1546(a)) -
. a )
IDERTSETSEG RAGON ) [UNDER SEAL]

INDICTMENT
COUNT ONE

| The grand jury charges:

On or about June 20, 2017, in the Western District of Pennsylvania, the defendant,
IDERTSETSEG RAGON, did subscribe as true under penalty of perjury pursuant to 28 U.S.C.
§ 1746, a false statement with respect to a material fact in a document required by the immigration
laws and regulations prescribed thereunder, to wit, Form ]-485, Application to Register Permanent
Residence or Adj ust Status, that is, she stated she had never been arrested, cited, charged. indicted,
convicted, fined, or imprisoned for breaking or violating any law or ordinance, which statement
the defendant then and there knew was false, in that she had been indicted, cited, and charged for
intentionally causing severe bodily harm to others in Mongolia.

In violation of Title 18, United States Code, Section 1546(a).
Case 2:20-cr-00247-MRH Document 3 Filed 09/15/20 Page 2 of 2

COUNT TWO

The grand jury further charges:

On or about September 15, 2019, in the Western District of Pennsylvania, the
defendant, IDERTSETSEG RAGON, did subscribe as true under penalty of perjury pursuant to
28 U.S.C. § 1746, a false statement with respect to a material fact in a document required by the
immigration laws and regulations prescribed thereunder, to wit, Form I-751, Petition to Remove
Conditions on Residence, that is, she stated she had never been arrested, detained, charged,
indicted, fined, or imprisoned for breaking or violating any law in the United States or abroad,
which statement the defendant then and there knew was false, in that she had been indicted, cited,
and charged for intentionally causing severe bodily harm to others in Mongolia.

In violation of Title 18, United States Code, Section 1546(a).

 

 

F weedy

 
    
 

   
  

  
 

SCOTT W. BRADY \4_
United States Attorney
PA ID No. 88352

 
